1

2

3

4

5

6
                                     UNITED STATES DISTRICT COURT
7                                   EASTERN DISTRICT OF CALIFORNIA
8

9    DARREN GILBERT,                                     Case No.: 1:21 – CV-00690-AWI-SAB
10                     Plaintiff,                        ORDER RE STIPULATION TO EXTEND
              vs.                                        TIME FOR DEFENDANTS TO RESPOND
11                                                       TO PLAINTIFF’S COMPLAINT

12   DOCTOR’S CHOICE MODESTO LLC;                        (ECF No. 5)
     et al.;
13
                       Defendants.
14

15
              On May 21, 2021, a stipulation was filed to extend time for Defendant Doctor’s Choice
16
     Modesto LLC to respond to the complaint.
17
              Pursuant to the parties’ stipulation, IT IS HEREBY ORDERED that Defendant Doctor’s
18
     Choice Modesto LLC shall file a responsive pleading on or before Friday, June 11, 2021.
19

20
     IT IS SO ORDERED.
21
     Dated:         May 24, 2021
22
                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28

                                                     1
